Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 21, 2021                                                                                       Bridget M. McCormack,
                                                                                                                  Chief Justice

  162957 & (15)(16)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  VILLAGE OF NEW HAVEN,                                                                                  Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                         Justices

  v                                                                   SC: 162957
                                                                      COA: 356169
                                                                      Macomb CC: 2020-000975-CZ
  NEW HAVEN TOWN CENTER, LLC,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the April 22, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should now be reviewed by this Court. The motion for stay is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 21, 2021
         t0518
                                                                                Clerk